Case 2:12-cr-00023-LGW-BWC Document 145 Filed 10/27/20 Page 1 of 2



                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By casbell at 9:56 am, Oct 27, 2020
Case 2:12-cr-00023-LGW-BWC Document 145 Filed 10/27/20 Page 2 of 2
